department of the treasury washington dc contact person - telephone number in reference to t ep ra t3 date’ apr internal_revenue_service index nos legend taxpayer a taxpayer b ira c ira d date e date f date g state h dear this is in response to the letter written on your behalf by your authorized representative in which you through your authorized representative request several letter rulings under sec_408 internal_revenue_code ruling_request the following facts and representations support your of the taxpayer a died on date e survived by his wife taxpayer b taxpayer a had attained age prior to his death at his death taxpayer a owned two individual_retirement_arrangements ira c and ira d which your authorized representative asserts meet the iras requirements of code sec_408 estate as the beneficiary of his iras c and d on date g which was after date f and testament taxpayer b children who are not the children of taxpayer b prior to his death taxpayer a named his taxpayer a married taxpayer b the date on which he executed his last will thus taxpayer a's last will and testament failed to mention in addition to taxpayer b taxpayer a was survived by several taxpayer a was domiciled in state h section state h probate estates and fiduciaries code provides that if a testator marries after making a will the estate to which she would have been entitled had the testator died intestate unless the will gives her a greater share or unless it appears from the will that the will was made in contemplation of marriage to the surviving his surviving_spouse shall receive the share of at his death of the spouse to one-half of the estate of taxpayer a under the intestate_succession laws of state h taxpayer b is entitled your authorized representative asserts on your behalf that pursuant to the laws of state h taxpayer b’s one-half share in the estate of taxpayer a includes one-half of ira c and one-half of ira d furthermore he asserts on your behalf that taxpayer a's last will and testament contains no reference to any impending marriage of taxpayer a your authorized representative further asserts that consistent with the laws of state h taxpayer b intends to request a distribution of one-half of ira c and one-half of ira d be made to her within sixty days of receipt of said distributions she will roll over the ira c and ira d proceeds into one or more iras set up and maintained in her name based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b‘s one-half share of ira c and her one-half share of ira d do not represent inherited iras within the meaning of code sec_408 i that taxpayer b may be treated as the distributee or payee of one- half of ira c and one-half of ira d and up to one-half of each ira to the extent that a portion of the amounts standing in iras c that and d iras set up and maintained in the name of taxpayer b over amounts will not be included in taxpayer b’s gross_income for the year in which rolled over are rolled over into one or more the said rolled with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or gistributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be under sec_72 in the manner provided code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 d c i provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from page such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as purposes of determining whether any other amount is a rollover_contribution an ira for code sec_408 d c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual pursuant to code sec_408 proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira c ii thus sec_1_408-8 of the proposed income_tax regulations q a a-4 provides a if q a a-4 further provides in that an election will be considered to have been made by a that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a a rather than those of sec_401 b pertinent part surviving_spouse if either of the following occurs in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b to the account or annuity to which the surviving_spouse has rolled such amounts over above which are subject or deemed to be subject_to the distribution_requirements of sec_401 a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained any additional_amounts are contributed to the account or any required amounts as described in the or q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects generally if the proceeds of a decedent's ira are payable to an estate by direction of the decedent and are then distributed to the decedent’s surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent surviving_spouse generally shall not be eligible to roll over transferred said distributed ira proceeds into her own ira accordingly such or have however in a case where an estate is the beneficiary of a decedent’s ira but the surviving_spouse of the decedent is entitled under the intestate laws of the state of domicile of the decedent to receive an intestate share of the decedent’s estate or amount to which she was entitled under decedent’s will spouse elects said intestate share to the extent said share consists of ira assets the ira assets will be treated as having been received by the surviving_spouse directly from the decedent and not from his estate thus the ira assets an amount equal to said intestate share rather than the and the surviving page which constitute part of the surviving spouse’s intestate share will be eligible for rollover treatment under code sec_408 in this case pursuant to the laws of state h the state of domicile of taxpayer a at his death taxpayer b will receive one-half of iras c and d she will then roll said ira assets into one or more iras set up and maintained in her name following the day on which taxpayer b will receive the ira c and ira d proceeds set forth above the rollover s will occur no later than the sixtieth day the service will not apply the general_rule under this set of facts thus with respect to your ruling requests the service concludes as follows that taxpayer b's one-half share of ira c and her one-half share of of ira d are not inherited iras as that term is defined in code sec_408 i that taxpayer b may be treated as the distributee or payee of one- half of ira c and one-half of ira d and up to one-half of each ira to the extent that a portion of the amounts standing in iras c that and d iras set up and maintained in the name of taxpayer b over amounts will not be included in taxpayer b’s gross_income for the year in which rolled over are rolled over into one or more the said rolled this ruling letter is based on the assumption that iras c and d referenced herein either have complied or will comply with the requirements of code sec_408 taxpayer b’s rollover ira s will comply with the requirements of code sec_408 at all times relevant thereto at all times relevant thereto it also assumes that this ruling is directed solely to the taxpayer who requested it sec_6110 precedent of the code provides that it may not be used or cited by others as rues pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours prauun u foewr frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
